Exhibit 10.57
EXECUTION COPY
CITIZENS REPUBLIC BANCORP, INC.
STOCK COMPENSATION PLAN
(Amended, Restated and Renamed Effective March 19, 2010)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
I. GENERAL PROVISIONS
    1  
 
       
1.1 Establishment
    1  
1.2 Purpose
    1  
1.3 Definitions
    1  
1.4 Administration
    8  
1.5 Participants
    9  
1.6 Stock
    10  
1.7 Repricing
    10  
1.8 Code Section 409A
    11  
 
       
II. STOCK OPTIONS
    11  
 
       
2.1 Grant of Options
    11  
2.2 Incentive Stock Options
    11  
2.3 Option Price
    12  
2.4 Payment for Option Shares
    12  
2.5 Acceleration
    13  
 
       
III. STOCK APPRECIATION RIGHTS
    13  
 
       
3.1 Grant of Stock Appreciation Rights
    13  
3.2 Exercise Price
    13  
3.3 Exercise of Stock Appreciation Rights
    13  
3.4 Stock Appreciation Right Payment
    13  
3.5 Maximum Stock Appreciation Right Amount Per Share
    13  
 
       
IV. RESTRICTED STOCK AWARDS AND UNITS
    13  
 
       
4.1 Grant of Restricted Stock and Restricted Stock Units
    13  
4.2 Restricted Stock/Restricted Stock Unit Agreement
    13  
4.3 Transferability
    14  
4.4 Other Restrictions
    14  
4.5 Voting Rights
    14  
4.6 Dividends and Dividend Equivalents
    14  
4.7 Settlement of Restricted Stock Units
    15  
 
       
V. PERFORMANCE AWARDS
    15  
 
       
5.1 Grant of Performance Awards
    15  
5.2 Terms of Performance Awards
    15  

i 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
VI. INCENTIVE AWARDS
    16  
 
       
6.1 Grant of Incentive Awards
    16  
6.2 Payment of Incentive Awards
    17  
 
       
VII. CODE SECTION 162(m) PERFORMANCE MEASURE AWARDS
    17  
 
       
7.1 Awards Granted Under Code Section 162(m)
    17  
7.2 Attainment of Code Section 162(m) Goals
    18  
7.3 Individual Participant Limitations
    18  
 
       
VIII. TERMINATION OF EMPLOYMENT OR SERVICES
    18  
 
       
8.1 Options and Stock Appreciation Rights
    18  
8.2 Restricted Stock, Restricted Stock Units, Performance Awards and Incentive
Awards
    20  
 
       
IX. ADJUSTMENTS AND CHANGE IN CONTROL
    20  
 
       
9.1 Adjustments
    20  
9.2 Change in Control
    21  
 
       
X. MISCELLANEOUS
    22  
 
       
10.1 Partial Exercise/Fractional Shares
    22  
10.2 Rights Prior to Issuance of Shares
    22  
10.3 Non-Assignability; Certificate Legend; Removal
    23  
10.4 Securities Laws
    23  
10.5 Withholding Taxes
    24  
10.6 Termination and Amendment
    25  
10.7 Effect on Employment or Services
    25  
10.8 Use of Proceeds
    25  
10.9 Severability
    25  
10.10 Beneficiary Designation
    26  
10.11 Unfunded Obligation
    26  
10.12 Approval of Plan
    26  

ii 



--------------------------------------------------------------------------------



 



CITIZENS REPUBLIC BANCORP, INC.
STOCK COMPENSATION PLAN
Amended, Restated and Renamed Effective March 19, 2010
I. GENERAL PROVISIONS
     1.1 Establishment. Effective January 18, 2002, the Board of Directors
(“Board”) of the Corporation adopted the Citizens Banking Corporation Stock
Compensation Plan, as subsequently amended. The plan, as set forth herein and
adopted by the Committee on March 19, 2010, is amended, restated and renamed the
Citizens Republic Bancorp, Inc. Stock Compensation Plan (the “Plan”), subject to
approval by shareholders at the Corporation’s Annual Meeting on May 4, 2010.
     1.2 Purpose. The Plan is intended to attract and retain highly competent,
effective and loyal Employees and Non-Employee Directors to further the growth
and profitable operation of the Corporation and its Affiliates by encouraging
Employees and Non-Employee Directors to acquire an ownership interest in the
Corporation through Options, Stock Appreciation Rights, Restricted Stock Awards,
Restricted Stock Units, Performance Awards and Incentive Awards, thus aligning
their interests with those of shareholders and encouraging them to make greater
efforts on behalf of the Corporation and its Affiliates to achieve the
Corporation’s long-term business plans and objectives. It is the further purpose
of the Plan to permit the granting of Awards that will constitute performance
based compensation, as described in Code Section 162(m) and regulations
promulgated thereunder.
     1.3 Definitions. As used in this Plan, the following terms have the meaning
described below:
     (a) “Affiliate” or “Affiliates” means corporation or other entity that is
affiliated with the Corporation and includes any parent or subsidiary of the
Corporation, as defined in Code Sections 424(e) and (f) respectively.
     (b) “Agreement” means the written document that sets forth the terms of a
Participant’s Award.
     (c) “Annual Meeting” means the Corporation’s annual meeting of
shareholders.
     (d) “Award” means any form of Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award or Incentive Award granted under
the Plan.
     (e) “Board” means the Board of Directors of the Corporation.
     (f) “Business Combination” means a corporate event described in
Section 1.3(i)(iii).

1



--------------------------------------------------------------------------------



 



     (g) “Cashless Exercise Procedure” means delivery to the Corporation by a
Participant exercising an Option of a properly executed exercise notice,
acceptable to the Corporation, together with irrevocable instructions to the
Participant’s broker to deliver to the Corporation sufficient cash to pay the
exercise price and any applicable income and employment withholding taxes, in
accordance with a written agreement between the Corporation and the brokerage
firm.
     (h) “Cause” means (i) with respect to any Participant who is a party to a
written employment agreement with the Corporation or any Affiliate, “Cause” as
defined in such employment agreement, or (ii) with respect to any Participant
who is not a party to a written employment agreement with the Corporation or any
Affiliate, personal dishonesty, willful misconduct, any breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or receipt of a final cease-and-desist order. In determining
willfulness, no act or failure to act on a Participant’s part shall be
considered “willful” unless done or omitted to be done by the Participant not in
good faith and without reasonable belief that the Participant’s action or
omission was in the best interests of the Corporation and its Affiliates.
     (i) “Change in Control” means
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule l3d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of Common Stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subparagraph i, the following
acquisitions shall not constitute a Change in Control: (aa) any acquisition
directly from the Corporation, (bb) any acquisition by the Corporation, (cc) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation, or
(dd) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subparagraph iii of this Section 1.3(i)(iii);
or
          (ii) If, as of the Effective Date, the “Incumbent Board” ceases for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Corporation’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Corporation in which such person is named as a nominee for director,
without written objection to such nomination) shall be considered as though such

2



--------------------------------------------------------------------------------



 



individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
contests by or on behalf of a person other than the Board of Directors of the
Corporation; or
          (iii) Consummation of a reorganization, merger, share exchange with
another corporation pursuant to Michigan Compiled Laws Section 450.1702, or
consolidation, sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless,
following such Business Combination: (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 65% of, respectively, the then Outstanding
Corporation Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be; (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
the Business Combination) beneficially owns, directly or indirectly, 20% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board immediately
prior to the time of the execution of the initial agreement, or of the action of
the Board providing for such Business Combination; or
          (iv) Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
          (v) Notwithstanding any other Plan provision, to the extent that any
payment subject to Code Section 409A is payable on a Change in Control, an event
shall not be considered a Change in Control under the Plan with respect to such
payment unless the event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Corporation within the meaning of Code Section 409A and regulations
thereunder.

3



--------------------------------------------------------------------------------



 



     (j) “Code” means the Internal Revenue Code of 1986, as amended.
     (k) “Committee” means the Board acting as a whole, or as a committee of two
or more “non-employee directors” (as defined in Rule 16b-3) under the Exchange
Act), who also constitute “outside directors” (as defined under Code Section
162(m) if applicable at the time) if designated by the Board to administer the
Plan.
     (l) “Common Stock” means shares of the Corporation’s authorized and
unissued common stock, or reacquired shares of such common stock.
     (m) “Corporation” means Citizens Republic Bancorp, Inc., (formerly known as
Citizens Banking Corporation) and any successor thereto.
     (n) “Disability” means total and permanent disability, as defined in Code
Section 22(e); provided, however, that for purposes of a Code Section 409A
distribution event, “disability” shall be defined under Code Section 409A and
guidance issued thereunder.
     (o) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividend paid on one share of Common Stock for
each share of Common Stock represented by an Award held by such Participant.
Dividend Equivalents shall not be paid on Option or Stock Appreciation Right
Awards.
     (p) “Effective Date” of the Plan as amended, restated and renamed as set
forth herein means March 19, 2010; the original effective date of the plan was
January 18, 2002;
     (q) “Employee” means an individual who has an “employment relationship”
with the Corporation or an Affiliate, as defined in Treasury
Regulation 1.421-7(h), and the term “employment” means employment with the
Corporation, or an Affiliate of the Corporation.
     (r) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time and any successor thereto.
     (s) “Fair Market Value” means, with respect to a share of Common Stock on
the Grant Date, the Stock Exchange closing price as reported for the Grant Date.
In the event that there were no Common Stock transactions on such date, the Fair
Market Value shall be determined as of the immediately preceding date on which
there were Common Stock transactions. Unless otherwise specified in the Plan,
“Fair Market Value” for purposes of determining the value of Common Stock on the
date of exercise or Vesting means the closing price of such Common Stock on the
Stock Exchange on the last date preceding the exercise on which there were
Common Stock transactions. If the Common Stock is not listed on a Stock Exchange
on the relevant date, the Fair Market Value of

4



--------------------------------------------------------------------------------



 



the Common Stock shall be determined for the relevant date by the Board in good
faith and in accordance with Code Section 409A and regulations thereunder.
     (t) “Grant Date” means the date on which the Committee authorizes an Award,
or such later date as shall be designated by the Committee.
     (u) “Incentive Award” means an annual or long-term incentive award as
described in Article VI.
     (v) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.
     (w) “Incumbent Board” means the members of the Board on the Effective Date.
     (x) “Non-Employee Director” means a director of the Corporation or an
Affiliate who is not an Employee.
     (y) “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
     (z) “Option” means either an Incentive Stock Option or a Nonqualified Stock
Option.
     (aa) “Participant” means an Employee (including an Employee who is a
Director) or Non-Employee Director who is designated by the Committee to
participate in the Plan in accordance with Section 1.5.
     (bb) “Performance Award” means any Award of Performance Shares or
Performance Units granted pursuant to Article V.
     (cc) “Performance Measures” means the measures of performance of the
Corporation and its Affiliates used to determine a Participant’s entitlement to
an Award under the Plan. Performance Measures shall have the same meanings as
used in the Corporation’s financial statements, or, if such terms are not used
in the Corporation’s financial statements, they shall have the meaning applied
pursuant to generally accepted accounting principles, or as used generally in
the Corporation’s industry. Performance measures shall be calculated with
respect to the Corporation and each Affiliate consolidated therewith for
financial reporting purposes or such division or other business unit as may be
selected by the Committee. For purposes of the Plan, the Performance Measures
shall be calculated in accordance with generally accepted accounting principles,
but, unless otherwise determined by the Committee prior to the accrual or
payment of any Award under this Plan for the same performance period and
excluding the effect (whether positive or negative) of any change in accounting
standards or any extraordinary or nonrecurring item, as determined by the
Committee, occurring after the establishment of the performance goals.
Performance Measures shall be

5



--------------------------------------------------------------------------------



 



one or more of the following, or a combination of any of the following, as
determined by the Committee:
     (i) basic earnings per Share;
     (ii) basic cash earnings per Share;
     (iii) diluted earnings per Share;
     (iv) diluted cash earnings per Share;
     (v) net income;
     (vi) cash earnings;
     (vii) net interest income;
     (viii) non-interest income;
     (ix) general and administrative expense to average assets ratio;
     (x) cash general and administrative expense to average assets ratio;
     (xi) efficiency ratio;
     (xii) cash efficiency ratio;
     (xiii) return on average assets;
     (xiv) cash return on average assets;
     (xv) return on average stockholders’ equity;
     (xvi) cash return on average stockholders’ equity;
     (xvii) return on average tangible stockholders’ equity;
     (xviii) cash return on average tangible stockholders’ equity;
     (xix) core earnings;
     (xx) operating income;
     (xxi) operating efficiency ratio;
     (xxii) net interest rate spread;
     (xxiii) loan production volume;
     (xxiv) non-performing loans;

6



--------------------------------------------------------------------------------



 



     (xxv) loan charge offs (or net charge offs);
     (xxvi) allowance for loan losses;
     (xxvii) cash flow;
     (xxviii) regulatory capital ratios;
     (xxix) deposit levels;
     (xxx) tangible assets;
     (xxxi) strategic business objectives, consisting of one or more objectives
based upon meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management;
     (xxxii) pre-tax pre-provision core operating earnings;
     (xxxiii) any other performance criteria established by the Committee; and
     (xxxiv) any combination of the foregoing.
Performance Measures may be expressed on an absolute and/or relative basis, or a
before- or after-tax basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Corporation and/or the
past or current performance of its Affiliates.
     (dd) “Performance Share” means any grant pursuant to Article V and
Section 5.1(b)(i).
     (ee) “Performance Unit” means any grant pursuant to Article V and
Section 5.1(b)(ii).
     (ff) “Plan” means the Citizens Republic Bancorp, Inc. Stock Compensation
Plan (formerly known as the Citizens Banking Corporation Stock Compensation
Plan), the terms of which are set forth herein, and any amendments thereto.
     (gg) “Restriction Period” means the period of time during which a
Participant’s Restricted Stock or Restricted Stock Unit is subject to
restrictions and is nontransferable.
     (hh) “Restricted Stock” means Common Stock granted pursuant to Article IV
that is subject to a Restriction Period.
     (ii) “Restricted Stock Unit” means a right granted pursuant to Article IV
to receive Restricted Stock or an equivalent value in cash.

7



--------------------------------------------------------------------------------



 



     (jj) “Retirement” means termination of employment on or after the
attainment of age 65.
     (kk) “Securities Act” means the Securities Act of 1933, as amended.
     (ll) “Stock Appreciation Right” means the right to receive a cash or Common
Stock payment from the Corporation, in accordance with Article III of the Plan.
     (mm) “Stock Exchange” means the principal national securities exchange on
which the Common Stock is listed and is covered under the definition of an
“established securities market” under Treasury Regulation 1.897-1(m).
     (nn) “Substitute Awards” means Awards granted or shares issued by the
Corporation in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Corporation or any Affiliate or with which the
Corporation or any Affiliate combines.
     (oo) “Surviving Corporation” means the corporation resulting from a
Business Combination referred to in Section 1.3(i)(iii) of the Plan, including,
without limitation, the surviving corporation in a merger involving the
Corporation and a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries.
     (pp) “Vested” or “Vesting” means the extent to which an Award granted
hereunder has become exercisable, any applicable restriction period has
terminated or all applicable conditions have been satisfied in accordance with
the Plan and the terms of any respective Agreement pursuant to which such Award
was granted.
     (qq) “Voting Stock” means the securities ordinarily having the right to
vote in the election of directors to the Board.
     1.4 Administration.
     (a) The Plan shall be administered by the Committee. At all times, it is
intended that the Directors appointed to serve on the Committee shall be (i)
“non-employee directors” (within the meaning of Rule 16b-3 promulgated under the
Exchange Act); (ii) “outside directors” (within the meaning of Code
Section 162(m)); and (iii) “independent directors” for purposes of the rules and
regulations of the Stock Exchange (if applicable). However, the fact that a
Committee member shall fail to qualify under any of these requirements shall not
invalidate any Award made by the Committee, if the Award is otherwise validly
made under the Plan. The members of the Committee shall be appointed by, and may
be changed at any time and from time to time, at the discretion of the Board.

8



--------------------------------------------------------------------------------



 



     (b) The Committee shall interpret the Plan, prescribe, amend, and rescind
rules and regulations relating to the Plan, and make all other determinations
necessary or advisable for its administration. The decision of the Committee on
any question concerning the interpretation of the Plan or its administration
with respect to any Award granted under the Plan shall be final and binding upon
all Participants. No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award
hereunder.
     (c) In addition to any other powers set forth in the Plan and subject to
the provisions of the Plan and Code Section 409A (and in the case of Awards
designated as Awards under Code Section 162(m), subject to the requirements of
Code Section 162(m)), the Committee shall have the full and final power and
authority, in its discretion to:
          (i) amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
          (ii) accelerate, continue, extend or defer the exercisability or
Vesting of any Award or any shares acquired pursuant thereto, including with
respect to the period following a Participant’s termination of employment with
the Corporation;
          (iii) authorize, in conjunction with any applicable deferred
compensation plan of the Corporation, that the receipt of cash or Common Stock
subject to any Award under this Plan may be deferred under the terms and
conditions of such deferred compensation plan;
          (iv) determine the terms and conditions of Awards granted to
Participants; and
          (v) establish such other Awards, besides those specifically enumerated
in the Plan, which the Committee determines are consistent with the Plan’s
purposes.
     (d) To the extent permitted by applicable law, the Committee may delegate
to one or more officers or managers of the Corporation the authority, subject to
such terms and limitations as the Committee shall determine, to grant Awards to,
or to cancel, modify, waive rights with respect to, alter, discontinue or
terminate any of the foregoing, held by Participants who are not officers or
directors of the Corporation for purposes of Section 16 of the Exchange Act.
     1.5 Participants. Participants in the Plan shall be such Employees
(including Employees who are Directors) and Non-Employee Directors of the
Corporation and its Affiliates as the Committee in its sole discretion may
select from time to time. The Committee may grant Awards to an individual upon
the condition that the individual

9



--------------------------------------------------------------------------------



 



become an Employee of the Corporation or an Affiliate, provided that the Award
shall be deemed to be granted only on the date that the individual becomes an
Employee.
     1.6 Stock.
     (a) The Corporation has reserved 24,000,000 shares of the Corporation’s
Common Stock for issuance under the Plan (all of which may be granted as
Incentive Stock Options). All provisions in this Section 1.6 shall be adjusted,
as applicable, in accordance with Article IX.
     (b) If any shares subject to an Award are forfeited, cancelled, expire or
otherwise terminate without issuance of such shares, or any Award is settled for
cash or otherwise does not result in the issuance of all or a portion of the
shares subject to such Award, the shares shall, to the extent of such
forfeiture, cancellation, expiration, termination, cash settlement or
non-issuance, again be available for Awards under the Plan.
     (c) In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of shares or by the withholding of shares by the
Corporation, or (ii) withholding tax liabilities arising from such Option or
other Award are satisfied by the tendering of shares or by the withholding of
shares by the Corporation, then only the number of shares issued net of the
shares tendered or withheld shall be counted for purposes of determining the
maximum number of shares available for issuance under the Plan.
     (d) Substitute Awards shall not reduce the shares reserved for issuance
under the Plan or authorized for grant to a Participant in any fiscal year.
Additionally, in the event that a company acquired by the Corporation or any
Affiliate or with which the Corporation or any Affiliate combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors or any Affiliate prior to such acquisition or combination.
     1.7 Repricing. Without the affirmative vote of holders of a majority of the
shares of Common Stock cast in person or by proxy at a meeting of the
shareholders of the Corporation at which a quorum representing a majority of all
outstanding shares of Common Stock is present or represented by proxy, neither
the Board nor the Committee shall approve a program providing for either (a) the
cancellation of outstanding Options

10



--------------------------------------------------------------------------------



 



and/or Stock Appreciation Rights and the grant in substitution therefore of any
new Awards under the Plan having a lower exercise price, or (b) the amendment of
outstanding Options to reduce the exercise price thereof. This paragraph shall
not be construed to apply to “issuing or assuming a stock option in a
transaction to which section 424(a) applies,” within the meaning of Section 424
of the Code.
     1.8 Code Section 409A. It is intended that Awards granted under the Plan
shall be exempt from or in compliance with Code Section 409A, and the provisions
of the Plan are to be construed accordingly. However, unless specified otherwise
herein, in no event shall the Corporation or an Affiliate be responsible for any
tax or penalty owed by a Participant or beneficiary with regard to Award
payments. Notwithstanding anything in the Plan to the contrary, all or part of
an Award payment to a Participant who is determined to constitute a Code Section
409A “Specified Employee” at the time of separation from service, shall be
delayed (if then required) under Code Section 409A, and paid in an aggregated
lump sum on the first day of the seventh month following the Participant’s
separation from service, or the date of the Participant’s death, if earlier. Any
remaining payments shall be paid on their regularly scheduled payment dates. For
purposes of the Plan and any Agreements issued under the Plan, the phrases
“separation from service,” “termination of employment” and “employment
termination” shall be deemed to mean “separation from service” as defined by
Code Section 409A and regulations thereunder.
II. STOCK OPTIONS
     2.1 Grant of Options. The Committee, at any time and from time to time,
subject to the terms and conditions of the Plan, may grant Options to such
Participants and for such number of shares of Common Stock as it shall
designate. Any Participant may hold more than one Option under the Plan and any
other plan of the Corporation or an Affiliate. The Committee shall determine the
general terms and conditions of exercise which shall be set forth in a
Participant’s Agreement. No Option granted hereunder may be exercised after the
tenth anniversary of the Grant Date. The Committee may designate any Option
granted as either an Incentive Stock Option or a Nonqualified Stock Option, or
the Committee may designate a portion of an Option as an Incentive Stock Option
or a Nonqualified Stock Option. Unless otherwise provided in a Participant’s
Agreement, Options are intended to satisfy the requirements of Code Section
162(m) and the regulations promulgated thereunder, to the extent applicable.
     2.2 Incentive Stock Options. Any Option intended to constitute an Incentive
Stock Option shall comply with the requirements of this Section 2.2. An
Incentive Stock Option only may be granted to an Employee. No Incentive Stock
Option shall be granted with an exercise price below the Fair Market Value of
Common Stock on the Grant Date nor with an exercise term that extends beyond ten
(10) years from the Grant Date. An Incentive Stock Option shall not be granted
to any Participant who owns (within the meaning of Code Section 424(d)) stock of
the Corporation or any Subsidiary possessing more than 10% of the total combined
voting power of all classes of stock of the Corporation or a Subsidiary unless,
at the Grant Date, the exercise price for the Option is at least 110% of the
Fair Market Value of the shares subject to the Option and the Option,

11



--------------------------------------------------------------------------------



 



by its terms, is not exercisable more than five (5) years after the Grant Date.
The aggregate Fair Market Value of the underlying Common Stock (determined at
the Grant Date) as to which Incentive Stock Options granted under the Plan
(including a plan of an Affiliate) may first be exercised by a Participant in
any one calendar year shall not exceed $100,000. To the extent that an Option
intended to constitute an Incentive Stock Option shall violate the foregoing
$100,000 limitation (or any other limitation set forth in Code Section 422), the
portion of the Option that exceeds the $100,000 limitation (or violates any
other Code Section 422 limitation) shall be deemed to constitute a Nonqualified
Stock Option.
     2.3 Option Price. The Committee shall determine the per share exercise
price for each Option granted under the Plan. No Option shall have an exercise
price below 100% of the Fair Market Value of Common Stock on the Grant Date,
determined in accordance with Code Section 409A.
     2.4 Payment for Option Shares.
     (a) The purchase price for shares of Common Stock to be acquired upon
exercise of an Option granted hereunder shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise; provided,
however, that in lieu of such form of payment, unless otherwise provided in a
Participant’s Agreement, payment may be made by (i) delivery to the Corporation
of outstanding shares of Common Stock on such terms and conditions as may be
specified in the Participant’s Agreement; (ii) by delivery to the Corporation of
a properly executed exercise notice, acceptable to the Corporation, together
with irrevocable instructions to the Participant’s broker to deliver to the
Corporation sufficient cash to pay the exercise price and any applicable income
and employment withholding taxes, in accordance with a written agreement between
the Corporation and the brokerage firm; (iii) delivery of other consideration
approved by the Committee having a Fair Market Value on the exercise date equal
to the total purchase price; (iv) other means determined by the Committee; or
(v) any combination of the foregoing. Shares of Common Stock surrendered upon
exercise shall be valued at Fair Market Value, and the certificate(s) for such
shares, duly endorsed for transfer or accompanied by appropriate stock powers,
shall be surrendered to the Corporation.
     (b) Notwithstanding the foregoing, an Option may not be exercised by
delivery to or withholding by the Corporation of shares of Common Stock to the
extent that such delivery or withholding (i) would constitute a violation of the
provisions of any law or regulation, or (ii) if there is a substantial
likelihood that the use of such form of payment would result in adverse
accounting treatment to the Corporation under generally accepted accounting
principles. Until the book entry has been made representing the shares that have
been purchased, and such shares have been deposited with the appropriate
registered book-entry custodian, the Participant shall possess no rights as a
record holder with respect to any such shares.

12



--------------------------------------------------------------------------------



 



     2.5 Acceleration. Subject to Code Section 409A, the Committee may, in its
discretion, accelerate a Participant’s right to exercise an Option.
III. STOCK APPRECIATION RIGHTS
     3.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted, held and exercised in such form and upon such general terms and
conditions as determined by the Committee on an individual basis. A Stock
Appreciation Right may be granted to a Participant with respect to such number
of shares of Common Stock of the Corporation as the Committee may determine.
Unless otherwise provided in a Participant’s Agreement, Stock Appreciation
Rights are intended to satisfy the requirements of Code Section 162(m) and the
regulations promulgated thereunder, to the extent applicable. No Stock
Appreciation Right shall be granted with an exercise term that extends beyond
ten (10) years from the Grant Date.
     3.2 Exercise Price. The Committee shall determine the per share exercise
price for each Stock Appreciation Right granted under the Plan; provided,
however, that the exercise price of a Stock Appreciation Right shall not be less
than 100% of the Fair Market Value of the shares of Common Stock covered by the
Stock Appreciation Right on the Grant Date.
     3.3 Exercise of Stock Appreciation Rights. A Stock Appreciation Right shall
be deemed exercised upon receipt by the Corporation of written notice of
exercise from the Participant. The Committee shall specify in a Participant’s
Agreement whether payment shall be made in cash or shares of Common Stock, or
any combination thereof.
     3.4 Stock Appreciation Right Payment. Upon exercise of a Stock Appreciation
Right, a Participant shall be entitled to payment from the Corporation, in cash,
shares, or partly in each (as determined by the Committee in accordance with any
applicable terms of the Agreement), of an amount equal to the difference between
(i) the aggregate Fair Market Value on the exercise date for the specified
number of shares being exercised, and (ii) the aggregate exercise price for the
specified number of shares being exercised.
     3.5 Maximum Stock Appreciation Right Amount Per Share. The Committee may,
at its sole discretion, establish (at the time of grant) a maximum amount per
share which shall be payable upon the exercise of a Stock Appreciation Right,
expressed as a dollar amount.
IV. RESTRICTED STOCK AWARDS AND UNITS
     4.1 Grant of Restricted Stock and Restricted Stock Units. Subject to the
terms and conditions of the Plan, the Committee, at any time and from time to
time, may grant shares of Restricted Stock and Restricted Stock Units under the
Plan to such Participants and in such amounts as it shall determine.
     4.2 Restricted Stock/Restricted Stock Unit Agreement. Each grant of
Restricted Stock or Restricted Stock Units shall be evidenced by an Agreement
that shall

13



--------------------------------------------------------------------------------



 



specify the terms of the restrictions, including the Restriction Period, or
periods, the number of Common Stock shares or units subject to the grant, the
purchase price for the shares of Restricted Stock, if any, the form of
consideration that may be used to pay the purchase price of the Restricted
Stock, including those specified in Section 2.4, and such other general terms
and conditions, including performance goals, as the Committee shall determine.
     4.3 Transferability. Except as provided in this Article IV and Section 10.3
of the Plan, the shares of Common Stock subject to an Award of Restricted Stock
or Restricted Stock Units granted hereunder may not be transferred, pledged,
assigned, or otherwise alienated or hypothecated until the termination of the
applicable Restriction Period or for such period of time as shall be established
by the Committee and specified in the applicable Agreement, or upon the earlier
satisfaction of other conditions as specified by the Committee in its sole
discretion and as set forth in the applicable Agreement.
     4.4 Other Restrictions. The Committee shall impose such other restrictions
on any shares of Common Stock subject to an Award of Restricted Stock or
Restricted Stock Units under the Plan as it may deem advisable including,
without limitation, restrictions under applicable Federal or State securities
laws, Treasury restrictions under the Troubled Asset Relief Program, as amended
from time to time and regulations thereunder, and the issuance of a legended
certificate of Common Stock representing such shares to give appropriate notice
of such restrictions (or if issued in book entry form, a notation with similar
restrictive effect with respect to the book entry representing such shares).
Subject to Code Section 409A, the Committee shall have the discretion to waive
the applicable Restriction Period with respect to all or any part of the Common
Stock subject to an Award of Restricted Stock or Restricted Stock Units that has
not been granted under Code Section 162(m).
     4.5 Voting Rights. During the Restriction Period, Participants holding
shares of Common Stock subject to a Restricted Stock Award may exercise full
voting rights with respect to the Restricted Stock.
     4.6 Dividends and Dividend Equivalents.
     (a) Except as set forth below or in a Participant’s Agreement, during the
Restriction Period, a Participant shall be entitled to receive all dividends and
other distributions paid with respect to issued and outstanding shares of Common
Stock subject to an Award of Restricted Stock. If any dividends or distributions
are paid in shares of Common Stock during the Restriction Period applicable to
an Award of Restricted Stock, the dividend or other distribution shares shall be
subject to the same restrictions on transferability as the shares of Common
Stock with respect to which they were paid.
     (b) The Committee, in its discretion, may provide in the Agreement
evidencing any Restricted Stock Unit that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on

14



--------------------------------------------------------------------------------



 



Common Stock having a record date prior to the date on which Restricted Stock
Units held by such Participant are settled. Such Dividend Equivalents, if any,
shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Common Stock.
The number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends paid on such date with respect to the number of shares of Common Stock
represented by the Restricted Stock Units previously credited to the Participant
as of the record date of such dividend, by (ii) the Fair Market Value per share
of Common Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time (or as soon thereafter as practicable) as the Restricted
Stock Units originally subject to the Restricted Stock Unit. In the event of a
dividend or distribution paid in shares of Common Stock or any other adjustment
made upon a change in the capital structure of the Corporation as described in
Article 9, appropriate adjustments shall be made in the Participant’s Restricted
Stock Unit so that it represents the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than
normal cash dividends) to which the Participant would be entitled by reason of
the shares of Common Stock issuable upon settlement of the Restricted Stock
Unit, and all such new, substituted or additional securities or other property
shall be immediately subject to the same restrictions as are applicable to the
Restricted Stock Unit.
     4.7 Settlement of Restricted Stock Units. If a Restricted Stock Unit is
payable in Common Stock, the Corporation shall issue to a Participant on the
date on which Restricted Stock Units subject to the Participant’s Restricted
Stock Unit Vest or on such other date determined by the Committee, in its
discretion, and set forth in the Agreement, one (1) share of Common Stock and/or
any other new, substituted or additional securities or other property pursuant
to an adjustment described in Section 9.1 for each Restricted Stock Unit then
becoming Vested or otherwise to be settled on such date, subject to the
withholding of applicable taxes.
V. PERFORMANCE AWARDS
     5.1 Grant of Performance Awards. The Committee, at its discretion, may
grant Performance Awards to Participants and may determine, on an individual or
group basis, the performance goal or goals to be attained pursuant to each
Performance Award.
     5.2 Terms of Performance Awards.
     (a) Performance Awards shall consist of rights to receive cash, Common
Stock (including, without limitation, Restricted Stock), other property or a
combination of each, if designated performance goals are achieved. The terms of
a Participant’s Performance Award shall be set forth in a Participant’s
individual Agreement. Each Agreement shall specify the performance goals, which
may include the Performance Measures, applicable to a particular

15



--------------------------------------------------------------------------------



 



Participant or group of Participants, the period over which the targeted goals
are to be attained, the payment schedule if the goals are attained, and any
other general terms as the Committee shall determine and conditions applicable
to an individual Performance Award. Subject to Code Section 409A, the Committee,
at its discretion, may waive all or part of the conditions, goals and
restrictions applicable to the receipt of full or partial payment of a
Performance Award that has not been granted as a Code Section 162(m) Award.
     (b) Performance Awards may be granted as Performance Shares or Performance
Units, at the discretion of the Committee.
          (i) In the case of Performance Shares, the Participant shall receive a
legended certificate of Common Stock, restricted from transfer prior to the
satisfaction of the designated performance goals and restrictions, as determined
by the Committee and specified in the Participant’s Agreement. Prior to
satisfaction of the performance goals and restrictions, the Participant shall be
entitled to vote the Performance Shares. Further, any dividends paid on such
shares during the performance period automatically shall be reinvested on behalf
of the Participant in additional Performance Shares under the Plan, and such
additional shares shall be subject to the same performance goals and
restrictions as the other shares under the Performance Share Award.
          (ii) In the case of Performance Units, the Participant shall not
receive shares of Common Stock until the designated performance goal or goals
have been satisfied. A Participant’s Agreement may include the right to receive
Dividend Equivalents in the same manner as described in Section 4.6 for
Restricted Stock Units.
     (c) Payment of a Performance Award shall be made following a determination
by the Committee that the performance targets were attained and shall be paid
within 21/2 months after the end of the calendar year in which the performance
goals were satisfied.
VI. INCENTIVE AWARDS
     6.1 Grant of Incentive Awards.
          (a) The Committee, at its discretion, may grant Incentive Awards to
such Participants as it may designate from time to time. The terms of a
Participant’s Incentive Award shall be set forth in the Participant’s individual
Agreement. Each Agreement shall specify such general terms and conditions as the
Committee shall determine.
          (b) The determination of Incentive Awards for a given year or for a
period of years may be based upon the attainment of specified levels of
performance as measured by pre-established, objective performance criteria
determined at the discretion of the Committee, including any or all of the
Performance Measures.

16



--------------------------------------------------------------------------------



 



          (c) The Committee shall (i) select those Participants who shall be
eligible to receive an Incentive Award, (ii) determine the performance period,
(iii) determine target levels of performance, and (iv) determine the level of
Incentive Award to be paid to each selected Participant upon the achievement of
each performance level. The Committee generally shall make the foregoing
determinations prior to the commencement of services to which an Incentive Award
relates (or within the permissible time-period established under Code
Section 162(m)), to the extent applicable, and while the outcome of the
performance goals and targets is uncertain.
     6.2 Payment of Incentive Awards.
          (a) Incentive Awards shall be paid in cash, shares of Common Stock or
other property, at the discretion of the Committee. Payments shall be made
within thirty (30) days following (i) a determination by the Committee that the
performance targets were attained, but not later than 21/2 months after the end
of the calendar year in which the performance targets were attained, and (ii) a
determination by the Committee that the amount of an Incentive Award shall not
be decreased in light of pay practices of competitors, or performance of the
Corporation, a Subsidiary or a Participant relative to the performance of
competitors, or performance with respect to the Corporation’s strategic business
goals.
          (b) The amount of an Incentive Award to be paid upon the attainment of
each targeted level of performance shall equal a percentage of a Participant’s
base salary for the fiscal year, a fixed dollar amount, or such other formula,
as determined by the Committee.
VII. CODE SECTION 162(m) PERFORMANCE MEASURE AWARDS
     7.1 Awards Granted Under Code Section 162(m). The Committee, at its
discretion, may designate that a Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit or Incentive Award shall be granted as a
Code Section 162(m) Award. Such an Award must comply with the following
additional requirements, which shall control over any other provision that
pertains to such Award under Articles IV through VI.
     (a) Each Code Section 162(m) Award shall be based upon the attainment of
specified levels of pre-established, objective Performance Measures that are
intended to satisfy the performance based compensation requirements of Code
Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, an Award also may be subject to goals and
restrictions in addition to the Performance Measures.
     (b) For each Code Section 162(m) Award, the Committee shall (i) select the
Participant who shall be eligible to receive a Code Section 162(m) Award,
(ii) determine the applicable performance period, (iii) determine the target
levels of the Corporation or Subsidiary Performance Measures, and (iv) determine
the number of shares of Common Stock or cash or other property (or combination

17



--------------------------------------------------------------------------------



 



thereof) subject to an Award to be paid to each selected Participant. The
Committee shall make the foregoing determinations prior to the commencement of
services to which an Award relates (or within the permissible time period
established under Code Section 162(m)) and while the outcome of the performance
goals and targets is uncertain.
     7.2 Attainment of Code Section 162(m) Goals.
     (a) After each performance period, the Committee shall certify, in writing
(which may include the written minutes for any meeting of the Committee): (i) if
the Corporation has attained the performance targets, and (ii) the number of
shares pursuant to the Award that are to become freely transferable, if
applicable, or the cash or other property payable under the Award. The Committee
shall have no discretion to waive all or part of the conditions, goals and
restrictions applicable to the receipt of full or partial payment of an Award
except in the case of the death or Disability of a Participant.
     (b) Notwithstanding the foregoing, the Committee may, in its discretion,
reduce any Award based on such factors as may be determined by the Committee,
including, without limitation, a determination by the Committee that such a
reduction is appropriate in light of pay practices of competitors, or the
performance of the Corporation, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Corporation’s
strategic business goals.
     7.3 Individual Participant Limitations. Subject to adjustment as provided
in Section 9.1, (a) no Participant who is a salaried Employee may be granted
Options or Stock Appreciation Rights with respect to more than 3,600,000 shares
respectively of Common Stock over a one-year period; and (b) in any one fiscal
year, no Participant may receive Restricted Stock or Restricted Stock Units that
are denominated in shares of Common Stock with respect to more than 3,600,000
shares respectively, or Performance Awards or Incentive Awards that are
denominated in shares of Common Stock with respect to more than 3,600,000 shares
respectively. The maximum dollar value payable to any Participant in any one
fiscal year of the Corporation with respect to either Restricted Stock Units,
Performance Awards or Incentive Awards that are valued in property other than
Common Stock is $2,000,000 respectively. If an Award is cancelled, the cancelled
Award shall continue to be counted towards the applicable limitations.
VIII. TERMINATION OF EMPLOYMENT OR SERVICES
     8.1 Options and Stock Appreciation Rights. Unless designated otherwise in a
Participant’s Option or Stock Appreciation Rights Agreement:
     (a) If, prior to the date that an Option or Stock Appreciation Right first
becomes Vested, a Participant terminates employment or services for any reason,
the Participant’s right to exercise the Option or Stock Appreciation Right shall

18



--------------------------------------------------------------------------------



 



terminate and all rights thereunder shall cease, unless provided otherwise in a
Participant’s Agreement.
     (b) If, on or after the date that an Option or Stock Appreciation Right
first becomes Vested, a Participant terminates employment or services for any
reason other than Cause, death or Disability, the Participant shall have the
right, within the earlier of (i) the expiration of the Option or Stock
Appreciation Right, and (ii) three (3) months after termination of employment or
services, as applicable, to exercise the Option or Stock Appreciation Right to
the extent that it was exercisable and unexercised on the date of the
Participant’s termination of employment or services, subject to any other
limitation on the exercise of the Option or Stock Appreciation Right in effect
on the date of exercise. The Committee may designate in a Participant’s
Agreement that an Option or Stock Appreciation Right shall terminate at an
earlier or later time than set forth above.
     (c) If, on or after the date that an Option or Stock Appreciation Right
first becomes Vested, a Participant terminates employment or services due to
death while an Option or Stock Appreciation Right is still exercisable, the
person or persons to whom the Option or Stock Appreciation Right shall have been
transferred by will or the laws of descent and distribution, shall have the
right within the earlier of the one year anniversary of the employment
termination or the expiration of the exercise period specified in the
Participant’s Agreement to exercise the Option or Stock Appreciation Right to
the extent that it was exercisable and unexercised on the Participant’s date of
death, subject to any other limitation on exercise in effect on the date of
exercise.
     (d) If, on or after the date that an Option or Stock Appreciation Right
first becomes Vested, a Participant terminates employment or services due to
Disability, the Participant shall have the right, within the earlier of the one
year anniversary of the termination of employment or services, or the expiration
of the exercise period specified in the Participant’s Agreement, to exercise the
Option or Stock Appreciation Right to the extent that it was exercisable and
unexercised on the date of the Participant’s termination of employment or
services due to Disability, subject to any other limitation on the exercise of
the Option or Stock Appreciation Right in effect on the date of exercise. If the
Participant dies after termination of employment or services, as applicable,
while the Option or Stock Appreciation Right is still exercisable, the Option or
Stock Appreciation Right shall be exercisable in accordance with the terms of
paragraph (c), above.
     (e) If, a Participant terminates employment or services due to Cause, any
unexercised portion of an outstanding Option or Stock Appreciation Right
(whether or not then Vested or exercisable), shall immediately terminate and be
forfeited as of the date of the Cause determination.
     (f) Subject to Code section 409A, at the time of a Participant’s
termination of employment or services, the Committee may accelerate a
Participant’s right to exercise an Option or Stock Appreciation Right or extend
the

19



--------------------------------------------------------------------------------



 



exercise period of an Option or Stock Appreciation Right (but in no event past
the tenth anniversary of the Grant Date); provided, however, that the extension
of the exercise period for an Incentive Stock Option may cause such Option to
forfeit its preferential tax treatment.
     (g) Shares subject to Options and Stock Appreciation Rights that are not
exercised in accordance with the provisions of (a) through (f) above shall
expire and be forfeited by the Participant as of the close of business on the
date they are no longer exercisable and shall become available for new Awards
under the Plan as of such date.
     8.2 Restricted Stock, Restricted Stock Units, Performance Awards and
Incentive Awards. Unless designated otherwise in a Participant’s Restricted
Stock, Restricted Stock Unit, Performance or Incentive Award Agreement:
     (a) If a Participant terminates employment or services for any reason other
than Retirement, death or Disability, any portion of an Award not yet Vested
automatically shall terminate and be forfeited by the Participant (or, if the
Participant was required to pay a purchase price for Restricted Stock, other
than for the performance of services, the Corporation shall have the option to
repurchase any shares acquired by the Participant which are still subject to a
Restriction Period for the purchase price paid by the Participant).
     (b) Unless otherwise provided in an applicable Agreement, if a Participant
holding an Award terminates employment or services due to Retirement (non-162(m)
Awards only), death or Disability, such Award shall Vest (and applicable
conditions/restrictions lapse) as of the date on which the Participant’s
employment or services are terminated.
     (c) The Committee, in its sole discretion, may provide in a Participant’s
Agreement or otherwise for the continuation of an Award after a Participant
terminates employment or services, or may waive or change the remaining
restrictions or conditions, or add additional restrictions or conditions, as it
deems appropriate. The Committee shall not waive any restrictions on a Code
Section 162(m) Award other than for death, Disability or a Change in Control.
IX. ADJUSTMENTS AND CHANGE IN CONTROL
     9.1 Adjustments. In the event of a merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Common Stock or the value
thereof, such adjustments and other substitutions shall be made to the Plan and
Awards as the Committee, in its sole discretion, deems equitable or appropriate,
including adjustments in the aggregate number, class and kind of securities that
may be delivered under the Plan and, in the aggregate or to any one Participant,
in the number, class, kind and option or exercise

20



--------------------------------------------------------------------------------



 



price of securities subject to outstanding Awards granted under the Plan
(including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company, as the Committee may determine to be appropriate in its sole
discretion). Adjustments shall be made by the Committee or, if such adjustment
is required by the Board, then the Board at the recommendation of the Committee.
Any such adjustment shall provide for the elimination of any fractional share
that might otherwise become subject to an Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award or Incentive Award.
     9.2 Change in Control.
     (a) Notwithstanding anything contained herein to the contrary, the
Committee, in its discretion, may provide in a Participant’s Agreement or
otherwise that upon a Change in Control, any or all of the following shall
occur: (i) any outstanding Option granted hereunder immediately shall become
fully Vested and exercisable, regardless of any installment provision applicable
to such Option or Stock Appreciation Right; (ii) the remaining Restriction
Period on any Shares of Common Stock subject to a Restricted Stock or Restricted
Stock Unit Award granted hereunder immediately shall lapse and the shares shall
become fully transferable, subject to any applicable Federal or State securities
laws; (iii) all performance goals and conditions shall be deemed to have been
satisfied and all restrictions shall lapse on any outstanding Performance or
Incentive Awards, which immediately shall become payable (either in full or
pro-rata based on the portion of the applicable performance period completed as
of the Change in Control); or (v) such other treatment as the Committee may
determine.
     (b) The Committee may, in its sole discretion and without the consent of
any Participant, determine that, upon the occurrence of a Change in Control,
each or any Option or Stock Appreciation Right outstanding immediately prior to
the Change in Control shall be cancelled in exchange for a payment with respect
to each Vested share of Common Stock subject to such cancelled Option or Stock
Appreciation Right in (i) cash, (ii) stock of the Corporation or of a
corporation or other business entity that is a party to the Change in Control,
or (iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Common Stock in the Change in Control over
the exercise price per share under such Option or Stock Appreciation Right (the
“Spread”). In the event such determination is made by the Committee, the Spread
(reduced by applicable withholding taxes, if any) shall be paid to Participants
in respect of their cancelled Options or Stock Appreciation Right as soon as
practicable following the date of the Change in Control.
     (c) Notwithstanding the foregoing, the Committee, in its discretion, may
provide in a Participant’s Agreement or otherwise that, if in the event of a
Change in Control the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock or Restricted Stock Unit payable in

21



--------------------------------------------------------------------------------



 



shares of Common Stock, or Performance Award or Incentive Award payable in
shares of Common Stock each such outstanding Option, Stock Appreciation Right,
Stock Restricted Stock, Restricted Stock Unit, Performance Award or Incentive
Award shall not be accelerated as described in Section 9.2(a). For the purposes
of this Section 9.2(c), such an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award or Incentive Award shall be
considered assumed or substituted for if following the Change in Control the
Award confers the right to purchase or receive, for each share of Common Stock
subject to such Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Award or Incentive Award immediately prior to the Change
in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of shares of Common Stock for each share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of
such Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Award or Incentive Award for each share of Common Stock subject
thereto, will be solely common stock of the successor company substantially
equal in fair market value to the per share consideration received by holders of
shares of Common Stock in the transaction constituting a Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.
X. MISCELLANEOUS
     10.1 Partial Exercise/Fractional Shares. The Committee may permit, and
shall establish procedures for, the partial exercise of Options and Stock
Appreciation Rights granted under the Plan. No fractional shares shall be issued
in connection with the exercise of an Option, Stock Appreciation Right, or
payment of a Performance Award, Incentive Award, Restricted Stock Award, or
Restricted Stock Unit Award, instead, the Fair Market Value of the fractional
shares shall be paid in cash, or at the discretion of the Committee, the number
of shares shall be rounded down to the nearest whole number of shares and any
fractional shares shall be disregarded.
     10.2 Rights Prior to Issuance of Shares. No Participant shall have any
rights as a shareholder with respect to shares covered by an Award until the
issuance of a stock certificate or the electronic transfer of the shares to the
Participant has occurred (or book entry representing such shares has been made,
and such shares have been deposited with the appropriate registered book-entry
custodian). No adjustment shall be made for dividends or other rights with
respect to such shares for which the record date is prior to the date the
certificate is issued, the electronic transfer has occurred, or shares deposited

22



--------------------------------------------------------------------------------



 



with the appropriate register book-entry custodian except as otherwise provided
in the Plan or a Participant’s Agreement or by the Committee.
     10.3 Non-Assignability; Certificate Legend; Removal.
     (a) Except as described below or as otherwise determined by the Committee
in a Participant’s Agreement, no Award shall be transferable by a Participant
except by will or the laws of descent and distribution, and an Option or Stock
Appreciation Right shall be exercised only by a Participant during the lifetime
of the Participant. Notwithstanding the foregoing, a Participant may assign or
transfer an Award that is not an Incentive Stock Option with the consent of the
Committee (each transferee thereof, a “Permitted Assignee”); provided that such
Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and any Agreement relating to the transferred Award and
shall execute an agreement satisfactory to the Corporation evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan.
     (b) Each certificate representing shares of Common Stock subject to an
unvested Award shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Citizens Republic Bancorp,
Inc. Stock Compensation Plan (“Plan”), rules and administrative guidelines
adopted pursuant to such Plan and an Agreement dated [                      ,
20      ]. A copy of the Plan, such rules and such Agreement may be obtained
from the Secretary of Citizens Republic Bancorp, Inc.
     (c) Subject to applicable Federal and State securities laws, as well as
Treasury restrictions under the Troubled Asset Relief Program and regulations
thereunder, issued shares of Common Stock subject to an Award shall become
freely transferable by the Participant after all applicable restrictions,
limitations, performance requirements or other conditions have terminated,
expired, lapsed or been satisfied. Once such issued shares of Common Stock are
released from such restrictions, limitations, performance requirements or other
conditions, the Participant shall be entitled to have the legend required by
this Section 10.3 removed from the applicable Common Stock certificate (or
notation removed from such book entry).
     10.4 Securities Laws.
     (a) Anything to the contrary herein notwithstanding, the Corporation’s
obligation to sell and deliver Common Stock pursuant to the exercise of an
Option or Stock Appreciation Right or deliver Common Stock pursuant to a
Restricted Stock Award, Restricted Stock Unit, Performance Award or Incentive
Award, is

23



--------------------------------------------------------------------------------



 



subject to such compliance with Treasury restrictions under the Troubled Asset
Relief Program and regulations thereunder, Federal and State laws, rules and
regulations applying to the authorization, issuance or sale of securities as the
Corporation deems necessary or advisable. The Corporation shall not be required
to sell and deliver or issue Common Stock unless and until it receives
satisfactory assurance that the issuance or transfer of such shares shall not
violate any of the provisions of the Troubled Asset Relief Program, and
regulations thereunder, Securities Act of 1933 or the Securities Exchange Act of
1934, or the rules and regulations of the Securities Exchange Commission
promulgated thereunder or those of the Stock Exchange or any stock exchange on
which the Common Stock may be listed, the provisions of any State laws governing
the sale of securities, or that there has been compliance with the provisions of
such acts, rules, regulations and laws.
     (b) The Committee may impose such restrictions on any shares of Common
Stock acquired pursuant to the exercise of an Option or Stock Appreciation Right
or the grant of Restricted Stock or Restricted Stock Units or the payment of a
Performance Award or Incentive Award under the Plan as it may deem advisable,
including, without limitation, restrictions under (i) the Trouble Asset Relief
Program, (ii) applicable Federal securities laws; (iii) the requirements of the
Stock Exchange or any other securities exchange or recognized trading market or
quotation system upon which such shares of Common Stock are then listed or
traded; and (iv) under any blue sky or State securities laws applicable to such
shares.
     10.5 Withholding Taxes.
     (a) The Corporation shall have the right to withhold from a Participant’s
compensation or require a Participant to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the exercise of an
Option or Stock Appreciation Right or the lapse of the Restriction Period on a
Restricted Stock Award, Restricted Stock Unit, or the payment of a Performance
Award or Incentive Award. A Participant may in order to fulfill the withholding
obligation tender previously-acquired shares of Common Stock, or have shares of
stock withheld from the exercise, provided in each case that the shares have an
aggregate Fair Market Value sufficient to satisfy in whole or in part the
applicable withholding taxes. The broker assisted exercise procedure of
Section 2.4 may be utilized to satisfy the withholding requirements related to
the exercise of an Option. At no point shall the Corporation withhold from the
exercise of an Option more shares than are necessary to meet the established tax
withholding requirements of federal, state and local obligations.
     (b) Notwithstanding the foregoing, a Participant may not use shares of
Common Stock to satisfy the withholding requirements to the extent that
(i) there is a substantial likelihood that the use of such form of payment or
the timing of such form of payment would subject the Participant to a
substantial risk of liability under Section 16 of the Exchange Act; (ii) such
withholding would

24



--------------------------------------------------------------------------------



 



constitute a violation of the provisions of any law or regulation (including the
Sarbanes-Oxley Act of 2002); or (iii) there is a substantial likelihood that the
use of such form of payment would result in adverse accounting treatment to the
Corporation under generally accepted accounting principles.
     10.6 Termination and Amendment.
     (a) The Board may terminate the Plan, or the granting of Awards under the
Plan, at any time. No new Awards shall be made under the Plan after March 18,
2020.
     (b) The Board may amend or modify the Plan at any time and from time to
time, but no amendment or modification, without the approval of the shareholders
of the Corporation, shall (i) materially increase the benefits accruing to
Participants under the Plan; (ii) increase the amount of Common Stock for which
Awards may be made under the Plan, except as permitted under Sections 1.6 and
Article 9; (iii) change the provisions relating to the eligibility of
individuals to whom Awards may be made under the Plan; or (iv) permit the
repricing of Options or Stock Appreciation Rights. In addition, if the
Corporation’s Common Stock is listed on the Stock Exchange or another stock
exchange, the Board may not amend the Plan in a manner requiring approval of the
shareholders of the Corporation under the rules of the Stock Exchange or such
other stock exchange, without obtaining the approval of the shareholders.
     (c) No amendment, modification, or termination of the Plan shall in any
material manner adversely affect any then outstanding Award under the Plan
without the consent of the Participant holding such Award, except as set forth
in any Agreement relating to an Award, or to bring the Plan or an Award into
compliance with Code Section 409A or satisfy an exemption from Code
Section 409A.
     10.7 Effect on Employment or Services. Neither the adoption of the Plan nor
the granting of any Award pursuant to the Plan shall be deemed to create any
right in any individual to be retained or continued in the employment or
services of the Corporation or an Affiliate.
     10.8 Use of Proceeds. The proceeds received from the sale of Common Stock
pursuant to the Plan shall be used for general corporate purposes of the
Corporation.
     10.9 Severability. If any one or more of the provisions (or any part
thereof) of this Plan or of any Agreement issued hereunder, shall be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions (or any part thereof) of
the Plan or of any Agreement shall not in any way be affected or impaired
thereby. The Corporation may, without the consent of any Participant, and in a
manner determined necessary solely in the discretion of the Corporation, amend
the Plan and any outstanding Agreement as the Corporation deems

25



--------------------------------------------------------------------------------



 



necessary to ensure the Plan and all Awards remain valid, legal or enforceable
in all respects.
     10.10 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file a written beneficiary designation with the Corporation
stating who is to receive any benefit under the Plan to which the Participant is
entitled in the event of such Participant’s death before receipt of any or all
of a Plan benefit. Each designation shall revoke all prior designations by the
same Participant, be in a form prescribed by the Corporation, and become
effective only when filed by the Participant in writing with the Corporation
during the Participant’s lifetime. If a Participant dies without an effective
beneficiary designation for a beneficiary who is living at the time of the
Participant’s death, the Corporation shall pay any remaining unpaid benefits to
the Participant’s legal representative.
     10.11 Unfunded Obligation. A Participant shall have the status of a general
unsecured creditor of the Corporation. Any amounts payable to a Participant
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Corporation shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Corporation shall retain
at all times beneficial ownership of any investments, including trust
investments, which the Corporation may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or the Corporation and a Participant, or
otherwise create any Vested or beneficial interest in any Participant or the
Participant’s creditors in any assets of the Corporation. A Participant shall
have no claim against the Corporation for any changes in the value of any assets
which may be invested or reinvested by the Corporation with respect to the Plan.
     10.12 Approval of Plan. The Plan, as amended, restated and renamed,
effective March 19, 2010, shall be subject to the approval of the holders of at
least a majority of the votes cast at a duly held meeting of shareholders of the
Corporation held within twelve (12) months after adoption of the amended,
restated and renamed Plan by the Board. No Award granted under the Plan after
March 19, 2010 may be exercised or paid in whole or in part unless the Plan has
been approved by the shareholders as provided herein. If not approved by
shareholders within twelve (12) months after approval by the Committee, the
Plan, as amended, restated, and renamed effective March 19, 2010, and any Awards
granted thereafter shall be null and void, with no further force or effect, and
the plan document in effect prior to March 19, 2010 shall continue in effect
until it expires or is terminated by the Board.

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Citizens Republic Bancorp, Inc. Stock Compensation
Plan, as amended, restated and renamed, has been executed on behalf of the
Corporation on this the 19th day of March 2010.

            CITIZENS REPUBLIC BANCORP, INC.
      By:   /s/         Cathleen H, Nash        Chief Executive Officer     

COMPENSATION COMMITTEE APPROVAL: 3/19/10
SHAREHOLDER APPROVAL: 5/4/10

27